Case 2:18-cv-10255-SJO-MRW Document 90 Filed 10/16/19 Page 1 of 25 Page ID #:847



   1   CARLOS M. LAZATIN (S.B. #229650)
       clazatin@omm.com
   2   WILLIAM K. PAO (S.B. #252637)
       wpao@omm.com
   3   O’MELVENY & MYERS LLP
       400 South Hope Street
   4   Los Angeles, CA 90071-2899
       Telephone: (213) 430-6000
   5   Facsimile: (213) 430-6407
   6   Attorneys for Respondent
       JIA YUETING
   7
   8
   9                         UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11   SHANGHAI LAN CAI ASSET                 Case No. 2:18-cv-10255-SJO-MRW
       MANAGEMENT CO, LTD.,
  12                                          AMENDED NOTICE OF
                          Petitioner,         SUGGESTION OF
  13                                          BANKRUPTCY
             v.
  14
       JIA YUETING,
  15
                          Respondent.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                          AMENDED NOTICE OF SUGGESTION OF BANKRUPTCY
Case 2:18-cv-10255-SJO-MRW Document 90 Filed 10/16/19 Page 2 of 25 Page ID #:848



   1                 TO ALL PARTIES IN INTEREST:
   2                 PLEASE TAKE NOTICE that, on October 14, 2019 (the “Petition Date”),
   3   Respondent Jia Yueting filed a voluntary petition for relief under chapter 11 of title 11 of
   4   the United States Code, 11 U.S.C. §§ 101, et seq., as amended (the “Bankruptcy Code”),
   5   with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
   6   Court”), bearing Case No. 19-12220 (see Exhibit A).
   7                 The Respondent files this Notice in an abundance of caution because
   8   Petitioner Shanghai Lan Cai Asset Management Co, Ltd.’s claims in the present case are
   9   barred in whole by the Respondent’s pending bankruptcy proceeding. Pursuant to section
  10   362 of the Bankruptcy Code, certain acts and proceedings against the Respondent and his
  11   property are stayed (the “Automatic Stay”). See 11 U.S.C. § 362(a). Pursuant to section
  12   362 of the Bankruptcy Code, the Respondent’s creditors, including the Petitioner, are also
  13   restrained and enjoined, as of the Petition Date, from, among other things:
  14                 1.     Performing any act to: (i) obtain possession of property of the
  15   Respondent’s bankruptcy estate as set forth in section 541 of the Bankruptcy Code (the
  16   “Estate”), or (ii) exercise control over property of the Estate;
  17                 2.     Filing a lawsuit or continuing any existing lawsuit against the
  18   Respondent;
  19                 3.     Performing any act to collect their claims, including telephoning or
  20   otherwise communicating with the Respondent, for the purpose of collecting such claims;
  21                 4.     Enforcing any judgment against the Respondent; or
  22                 5.     Performing any act to enforce a lien against property of the Estate.
  23                 Creditors must apply to the Bankruptcy Court for relief from the Automatic
  24   Stay in accordance with the provisions set forth in section 362 of the Bankruptcy Code in
  25   order to proceed with any of the actions barred by the Automatic Stay. The acts alleged in
  26   the Petition in this case come within the temporal scope of the above-described
  27   bankruptcy proceeding, which remains active.
  28

                            AMENDED NOTICE OF SUGGESTION OF BANKRUPTCY

                                               1
Case 2:18-cv-10255-SJO-MRW Document 90 Filed 10/16/19 Page 3 of 25 Page ID #:849



   1                PLEASE TAKE FURTHER NOTICE that any action taken against the
   2   Respondent without obtaining relief from the Automatic Stay from the Bankruptcy Court
   3   may be void ab initio and may result in a finding of contempt against Petitioner or any
   4   other party taking such action. The Respondent reserves and retains his statutory right to
   5   seek relief in the Bankruptcy Court from any judgment, order, or ruling entered in
   6   violation of the Automatic Stay.
   7   Dated: October 16, 2019                       O’MELVENY & MYERS LLP
   8
                                                     By:    /s/ William K. Pao
   9                                                       William K. Pao
  10
                                                     Attorneys for Respondent
  11                                                 JIA YUETING
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                            AMENDED NOTICE OF SUGGESTION OF BANKRUPTCY

                                             2
Case 2:18-cv-10255-SJO-MRW Document 90 Filed 10/16/19 Page 4 of 25 Page ID #:850




                      EXHIBIT A




                                  Exhibt A Page 3
       Case 2:18-cv-10255-SJO-MRW
                        Case 19-12220Document
                                       Doc 1 90
                                              Filed
                                                  Filed
                                                    10/14/19
                                                        10/16/19Page
                                                                  Page
                                                                     1 of5 15
                                                                           of 25 Page ID #:851




                                                                                                                           D Check if this an
                                                                                                                             amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                        12/17
                                                                                                                                           joint
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
                                                                                                                                            answer
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks,"Do you own a car," the
                                                                                                                                            distinguish
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2to
                                                                                                                                                  1
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor in
all of the forms.
                                                                                                                                        information. If
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
              needed, attach a separate sheet to this form. On the top of any additional pages, write your name  and  case number  (if known). Answer
more space is
every question.


           Identify Yourself

                                    About Debtor 1:                                              About Dehtor 2(Spouse Onty fn a Joinf Case):

 1.   Your full name

      Write the name that is on     Yueting              __
      your government-issued        First name                                                   First name
      picture identification (for
      example, your driver's
      license or passport).         Middle name                                                           name

      Bring your picture            Jia
      identification to your                                                                      Last name and Suffix (Sr., Jr., II, III)
                                    Last name and Suffix (Sr., Jr., II, III)
      meeting with the trustee.




 2.   All other names you have
      used in the Last 8 years YT Jia
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-8972
      Individual Taxpayer
      Identification number
      QTIN)




                                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page 'i
Official Form 101

                                                                          Exhibt A Page 4
          Case 2:18-cv-10255-SJO-MRW
                           Case 19-12220Document
                                          Doc 1 90
                                                 Filed
                                                     Filed
                                                       10/14/19
                                                           10/16/19Page
                                                                     Page
                                                                        2 of6 15
                                                                              of 25 Page ID #:852

Debtor 1      Yueting Jia                                                                            Case number ~irknown~




                                    About debtor 1:                                              About Debtor 2(Spouse Only in a Joint Case;:


4.     Any business names and
       Employer Identification
       Numbers(EIN) you have        ■ I have not used any business name or EINs.                 ❑ I have not used any business name or EINs.
       used in the last 8 years

        Include trade names and     Business names)                                              Business names)
        doing business as names




5.      Where you live                                                                           If Debtor 2 lives at a different address:

                                    91 Marguerite Drive
                                    Rancho Palos Verdes, CA 90275
                                    Number, Street, City, State &ZIP Code                        Number, Street, City, State &ZIP Code

                                    Los Angeles
                                    County                                                       County

                                    If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                    above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                    notices to you at this mailing address.                      mailing address.



                                    Number, P.O. Box, Street, City, State &ZIP Code              Number, P.O. Box, Street, City, State &ZIP Code




6.      Why you are choosing        Check one:
        this district to file for                                                                Check one:
        bankruptcy                  ❑      Over the last 180 days before filing this petition,
                                            have lived in this district longer than in any       ❑     Over the last 180 days before filing this petition,
                                           other district.                                             have lived in this district longer than in any other
                                                                                                       distncf.
                                    ■      I have another reason.
                                           Explain.(See 28 U.S.C. § 1408.)                       ❑      I have another reason,
                                                                                                        Explain.(See 28 U.S.C. § 1408.)
                                    Debtor's principal asset is located in this
                                    district




                                                 Voluntary Petition for individuals ~ifing for Bankruptcy                                               page
     Official Form 101


                                                                         Exhibt A Page 5
       Case 2:18-cv-10255-SJO-MRW
                        Case 19-12220Document
                                       Doc 1 90
                                              Filed
                                                  Filed
                                                    10/14/19
                                                        10/16/19Page
                                                                  Page
                                                                     3 of7 15
                                                                           of 25 Page ID #:853

Debtor 1    Yuetina Jia                                                                                 Case number ~irknown~



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under  ~ Chapter 7

                                 ■ Chapter 11
                                 ❑ Chapter 12
                                 ❑ Chapter 13



8.   How you will pay the fee     ■     I will pay the entire fee when I file my petition. Piease check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                  ❑     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                  Q     I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1036) and file it with your petition.



9.   Have you filed for           ■ No.
     bankruptcy within the
     last 8 years?                ❑Yes.
                                             District                                 When                             Case number
                                             District                                 When                             Case number
                                             District                                 When                             Case number



10. Are any bankruptcy            ■ No
    cases pending or being
    filed by a spouse who is      ❑Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  VUnen                          Case number, if known



11. Do you rent your              ❑ No.        Go to line 12.
    residence?
                                  ■ Yes.       Has your landlord obtained an eviction judgment against you?

                                               ■        No. Go to line 12.

                                                        Yes. Fill out Initial Statement About an Eviction Judgment Against You(Form 101 A) and file it with this
                                                        bankruptcy petition.




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3


                                                                      Exhibt A Page 6
       Case 2:18-cv-10255-SJO-MRW
                        Case 19-12220Document
                                       Doc 1 90
                                              Filed
                                                  Filed
                                                    10/14/19
                                                        10/16/19Page
                                                                  Page
                                                                     4 of8 15
                                                                           of 25 Page ID #:854

Debtor 1    Yuetinq Jia                                                                                Case number ~ifknown~



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time      ■ Np,       Go to Part 4.
    business?
                                   ❑ Yes.      Name and location of business
    A sole proprietorship is a                                                        _                                                   __
    business you operate as                    Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.                                                                     __                                                _
                                               Number, Street, City, State &ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                       Check the appropriate box to describe your business:
                                               ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                               ❑       Stockbroker(as defined in 11 U.S.C. § 101(53A))
                                               ❑       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               ❑       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(8).
    debtor?
                                   ❑ No.        I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11       ~ No         I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51 D).                        Code.

                                   ❑ Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any         ■ No.
    property that poses or is
    alleged to pose a threat       ❑Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street,




 Official Form 101                             Voluntary Petition for Individuals Fiting for Bankruptcy                                                 page 4


                                                                      Exhibt A Page 7
       Case 2:18-cv-10255-SJO-MRW
                        Case 19-12220Document
                                       Doc 1 90
                                              Filed
                                                  Filed
                                                    10/14/19
                                                        10/16/19Page
                                                                  Page
                                                                     5 of9 15
                                                                           of 25 Page ID #:855

Debtor 1    Yuetina Jia                                                                               Case number ~irknown~

•.         Explain Your Efforts to Receive a Briefing About Credit Counseling
                                   Ahout Rebtor 'E:                                               About Qebtor 2(Spouse Onty in a Joint Case}:
15. Tell the court whether         You must check one:                                            You must check one:
    you have received a            ~ I received a briefing from an approved credit                ❑ I received a briefinr~ from an approved credit
    briefing about credit              counseling agency within tfie 180 days before I                counseling agency within the 180 days before I filed
    counseling,                        filed this bankruptcy petition, and 1 received a               this bankruptcy petition, and I received a certificate of
                                       certificate of completion.                                     completion.
     The law requires that you
     receive a briefing about          Attach a copy of the certificate and the payment                Attach a copy of the certificate and the payment plan, if
     credit counseling befiore         plan, if any, that you developed with the agency.               any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check     ❑   I received a briefing from an approved credit              ❑    I received a briefing from an approved credit
     one of the following              counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
     choices. If you cannot do         filed this bankruptcy petition, but I do not have               this bankruptcy petition, but 1 do not have a certificate
     so, you are not eligible to       a certificate of completion.                                    of completion.
     file.                                                                                             Within 14 days after you file this bankruptcy petition, you
                                       Within 14 days after you file this bankruptcy
                                       petition, you MUST file a copy of the certificate and           MUST file a copy of the certificate and payment plan, if
     If you file anyway, the court                                                                     any.
     can dismiss your case, you        payment plan; if any,
     will lose whatever filing fee
                                   ❑   I certify that I asked for credit counseling               ❑    I certify that I asked for credit counseling services
     you paid, and your
                                       services from an approved agency, but was                       from an approved agency, but was unable to obtain
     creditors can begin
                                       unable to obtain those services during the 7                    those services during the 7 days after I made my
     collection activities again,
                                       days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                       circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                       of the requirement.
                                                                                                       To ask fora 30-day temporary waiver of the requirement,
                                        To ask fora 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made
                                        requirement, attach a separate sheet explaining                to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing, why              before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for              circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                                Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                     filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must          receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                                                                                       copy of the payment plan you developed, if any. If you do
                                        You must file a certificate from the approved
                                        agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case              Any extension of the 30-day deadline is granted only for
                                        may be dismissed.                                              cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                   ❑    I am not required to receive a briefing about             ❑    I am not required to receive a briefing about credit
                                        credit counseling because of:                                  counseling because of:

                                        ❑      Incapacity.                                             ❑    Incapacity.
                                                have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                        ❑      Disability.                                             ❑     Disability.
                                               My physical disability causes me to be                        My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                participate in a briefing in person, by phone, or
                                               by phone, or through the Internet, even after I               through the Internet, even after I reasonably tried to
                                               reasonably tried to do so.                                    do so.

                                        ❑      Active duty.                                            ❑     Active duty.
                                                am currently on active military duty in a                    I am currently on active military duty in a military
                                               military combat zone.                                         combat zone.
                                        If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court.            of credit counseling with the court.




 Official Form 101                              Voluntary Petition for individuals Filing for Bankruptcy                                                 p~9e ~


                                                                        Exhibt A Page 8
      Case 2:18-cv-10255-SJO-MRW
                        Case 19-12220
                                    Document
                                       Doc 1 90Filed
                                                  Filed
                                                     10/14/19
                                                        10/16/19Page
                                                                  Page
                                                                     6 of
                                                                       1015
                                                                          of 25 Page ID #:856

Debtor 1    Yuetina Jia                                                                                Case number ~ifknown~

           Answer These Questions for Reporting Purposes
16. What kind of debts do       16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
    you have?                             individual primarily for a personal, family, or household purpose."
                                          ■ No. Go to line 16b.
                                          D Yes. Go to line 17.
                                16b.      - Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                          ❑ No. Go to line 16c.
                                          ■ Yes. Go to line 17.
                                16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        ~ No      I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that      ❑Yes.      I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                     are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses              O No
     are paid that funds will
     be available for                     ❑Yes
     distribution to unsecured
     creditors?

18. How many Creditors do       ❑ ~-49                                         ❑ 1,000-5,000                               ❑ 25,001-50,000
    you estimate that you       ~ 50.99                                        ❑ 5001-10,000                               O 50,001-100,000
    owe?
                                ■ 100-199                                      ❑ 10,001-25,000                             ❑More than100,000
                                ❑ 200-999

19. How much do you             ❑ $0 - $50,000                                 ❑ $1,000,001 - $10 million                  ■ $500,000,001 - $1 billion
    estimate your assets to     ~ 850,001 - $100,000                           ❑ $10,000,001 - $50 million                 ❑ $1,000,000,001 - $10 billion
    be worth?                                                                  ❑ $50,000,001 - $100 million
                                ❑ $100,001 - $500,000                                                                      ❑ $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                        D $100,000,001 - $500 million               ❑More than $50 billion

20. How much do you             ❑ $0 - $50,000                                  ❑ $1,000,001 - $10 million                 ❑ $500,000,001 - $1 billion
    estimate your liabilities   ~ $50,001 - $100,000                            ❑X10,000,001 - $50 million                 ■ $1,000,000,001 - $10 billion
    to be?                                                                      ❑ $50,000,001 - $100 million
                                ❑ $100,001 - $500,000                                                                      ❑ $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                         ❑ $100,000,001 - $500 million              ❑More than $50 billion


           Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and Correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an aftorney to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                and 3571.

                                Yuetiltg Jia                                                     Signature of Debtor 2
                                Signature of Debtor 1

                                Executed on                                                      Executed on
                                                MM / DD / YYYY                                                    MM / DD / YYYY




 Official Form 101                           Voluntary Petition for Individuals filing for ~~nkrup~ey                                                    page o


                                                                    Exhibt A Page 9
   Case 2:18-cv-10255-SJO-MRW
                     Case 19-12220
                                 Document
                                    Doc 1 90Filed
                                               Filed
                                                  10/14/19
                                                     10/16/19Page
                                                               Page
                                                                  7 of
                                                                    1115
                                                                       of 25 Page ID #:857




Unifed 9t~~tes F3ankruptcy Court for the:

DISTRICT 01= D~l_AWARF

Case number pr.¢»<~,~t,~                                                        Chapter you are ~ilinc~ under:
                                                                                D Chapter 7

                                                                                   Chapter 11
                                                                                C7 L'ha~ater t2
                                                                                D Chapter 13                            ~          D Checic if this an
                                                                                                                                     amended filing




Official Form ~ 0~
~'~I~r~~a I~~~i~tic~~ ~~c~~ [~c~ividual~ Filin ~o~ ~~nkrup~c                                                                                                  ~2~~~
Tire bankr~iptcy forms use you and Debtor 1 to rafor to a debtor filing alone. A married couplo may file ~r bankruptcy case tac~other—called a joint
caso—and in joint cases, these: forms use you to ask far infarmatfon from both debtors. har example, i(a form asks,"Clo you own a car," tho answer
would be yes if either debtor owns a car. Wher7 information is nestled about the spouses scparateiy, the form uses Oc6tor 7 anti Dehtar 2 to distinguis{i
betwaen them. in joint cases, one of the souses must reE~ort information as Det~tor i and the other as Dehtor Z, The same person must be Debtor 1 h~
all of the forms.

Be as completci end accurate as possible, IF two married poopie are fiUng to~efhor, both are equally responsible fior supplying correct information. tf
more space is Headed, attach z separate sheet to this form. On tiro top of any additional paces, write your name and case number (if known}.Answer
every question.
   ,..,M,.
;~` ~' :Sign Below

For you                              have examined ihis petition, and i declare under panalty ofperjury khat the information provided is true and correct.

                                    It t have chosen to file under Chanter 7,(am aware kh~t I may proceed. if eligible, under Chapter 7, 11,17_, or 13 of titla 11,
                                    United States Code. i understand the relief available under ~~ch chapter, and t choose io proceed under Chapter 7.

                                   If no atiornoy represents me and i did not pay or agreQ to pay someone who is not an attorney to h ip me fill out this
                                   document, i have obtained and read the notice required by 1i U,S.C. § 342(bj.

                                     request relief in accordance with the ci7apter of kitle 11, United States Coc1e, S~~CCIfIBd   to (f11S }7GflffOft.


                                   i undersianct making a false statement, concealing properky, or obtaining money or property by #rood in connection. with a
                                   banl<runtcy case can rasuli in fines up to S250,000, or imprisonment(ar up to 20 years, or both. 18 U.S.C, §§ 152, 13~3fi, 1519,
                                  ..and X571      ~~            ~~_,..~ ~l
                                                                     ~~~,

                                    Yueting Jia                                                       Signature ai Oebtor 2
                                    Signature of Debtor 1

                                    Ex4culed on      ~~ t~         ~~                                 Executed on
                                                    Mtvi C3D ~YYYY                                                    Mlvi t L~t7 / YYYY




Otfiri~i Fprm 1Q1                               Voluntary Potition for Indivfdu2ts i=ilinc~ for E3ankruEatey                                               (~~q~ '~




                                                                       Exhibt A Page 10
      Case 2:18-cv-10255-SJO-MRW
                        Case 19-12220
                                    Document
                                       Doc 1 90Filed
                                                  Filed
                                                     10/14/19
                                                        10/16/19Page
                                                                  Page
                                                                     8 of
                                                                       1215
                                                                          of 25 Page ID #:858

Debtor 1   Yuetin                                                                                        Case number ~i~known~




For your attorney, if you are   I, the attorney for the debtors) named in this petition, declare that I have informed the debtors) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtors) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                                               ~~~
                                                                                                  Date         ~'~ ~/~        ~
                                                               --- —
                                Si   ature of Attorney for Debtor                                              MM / DD / YYYY

                                James E. O'Neill
                                Printed name

                                Pachulski Stang Ziehl &Jones LLP
                                Firm name

                                919 N. Market Street
                                17th Floor
                                Wilmington, DE 19899                                                                                           _
                                Number, Street, City, State &ZIP Code

                                Contact phone    302-652-4100                                Email address       joneill@pszjlaw.com
                                4042 DE
                                Bar number &State




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7


                                                                        Exhibt A Page 11
          Case 2:18-cv-10255-SJO-MRW
                            Case 19-12220
                                        Document
                                           Doc 1 90Filed
                                                      Filed
                                                         10/14/19
                                                            10/16/19Page
                                                                      Page
                                                                         9 of
                                                                           1315
                                                                              of 25 Page ID #:859



 Fill in this information to identify the case:
 Debtor name          Yueting Jia
 United States Bankruptcy Court for the:                  DISTRICT OF DELAWARE                                                                   Check if this is an
 Case number (if known):                                                                                                                         amended filing




Official Form B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
Against You and Are Not Insiders                                                          12/15



If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12,
or Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general
partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer,
director, person in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a
business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured
claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

List the 20 Unsecured Claims in Order from Largest to Smallest.                               Do Not Include Claims by Insiders.

        Name of creditor and                Name, telephone number      Nature of claim       Indicate if    Amount of claim
        complete mailing address,           and email address of        (for example, trade   claim is
        including zip code                  creditor contact            debts, bank loans,    contingent,
                                                                        professional          unliquidated   Total Claim (secured   Value of Security       Unsecured claim
                                                                        services, and         or disputed    and unsecured)
                                                                        government
                                                                        contracts)
 1.     Shenzhen Yingda                     Qianhong Shi                Personal                             $279,720,279.72 $0.00                          $279,720,279.72
        Capital Management                  (+86)13581768171            Guarantee
        Co., Ltd.                           shiqh@ydcmc.com
        22nd Floor, West
        Tower, World Financial
        Center, Chaoyang
        District,
        Beijing 100020
        CHINA
 2.    3China CITIC Bank Co.,               Bo zhang          Personal                                       $233,034,335.66 $0.00                          $233,034,335.66
        Ltd. Head Office Sales              (+86)13810069580 Guarantee
        Department                          zhangbo@cinda.com
        Room 1001, 10th Floor,              .cn
        Block E, Global Trade
        Center, No. 36 North
        Third Ring Road,
        Dongcheng District,
        Beijing CHINA
        100013




Official form 104                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

DOCS_LA:324914.5 46353/001




                                                                               Exhibt A Page 12
         Case 2:18-cv-10255-SJO-MRW
                          Case 19-12220Document
                                         Doc 1 90
                                                Filed
                                                    Filed
                                                      10/14/19
                                                          10/16/19Page
                                                                    Page
                                                                       10 14
                                                                          of 15
                                                                             of 25 Page ID #:860


Debtor      Yueting Jia                                                                Case number (if known)
            Name

       Name of creditor and        Name, telephone number   Nature of claim       Indicate if    Amount of claim
       complete mailing address,   and email address of     (for example, trade   claim is
       including zip code          creditor contact         debts, bank loans,    contingent,
                                                            professional          unliquidated   Total Claim (secured   Value of Security   Unsecured claim
                                                            services, and         or disputed    and unsecured)
                                                            government
                                                            contracts)
3.   5Ping An Bank Co., Ltd.       Yao Zhang         Personal                                    $230,846,153.85 $24,044,756.51             206,801,397.24
      Beijing Branch               (+86)18600299807 Guarantee/
      Room 1105,Building           zhangyao335@pinga Stock Pledge
      A，Oriental Media             n.com.cn
      Center No.4
      Guanghua Road，
      Chaoyang District,
      Beijing 100026
      CHINA

      Ping An Bank Co., Ltd.
      Shenzhen Branch
      No. 1009, Shennan
      Zhong Road, Futian
      District, Shenzhen,
      Guangdong, CHINA
      518000
4.   4Zhejiang Zhongtai            Xijie Jin        Personal                                     $181,818,181.82 $0.00                      $181,818,181.82
      Chuangzhan Enterprise        (+86)13810445157 Guarantee
      Management Co., Ltd.         124898362@qq.com
      29th Floor, Block T1,
      Wangjing Poly
      International Plaza,
      Chaoyang District,
      Beijing CHINA 100102
5.   1China Minsheng Trust         Hao Yan                  Personal                             $189,860,139.86 $14,130,247.42             $175,729,892.44
     4Co., Ltd.                    13651286130              Guarantee/
      18th Floor, Block C,         yanhao@msxt.com          Stock Pledge
      Minsheng Financial
      Center, No. 28
      Jianguomen Inner
      Street, Dongcheng
      District, Beijing,
      CHINA 100005
6.   6Chongqing Strategic          Jiawang He       Loan                                         $139,860,139.86 $0.00                      $139,860,139.86
      Emerging Industry            (+86)13162857516 Guarantee
      LeEco Cloud Special          13162857516@163.
      Equity Investment Fund       com
      Partnership
      16, Block B1, Tuxing,
      No. 92 Xingguang
      Avenue, New Northern
      District, Chongqing
      401121 CHINA




DOCS_LA:324914.5 46353/001




                                                                   Exhibt A Page 13
         Case 2:18-cv-10255-SJO-MRW
                          Case 19-12220Document
                                         Doc 1 90
                                                Filed
                                                    Filed
                                                      10/14/19
                                                          10/16/19Page
                                                                    Page
                                                                       11 15
                                                                          of 15
                                                                             of 25 Page ID #:861


Debtor      Yueting Jia                                                                Case number (if known)
            Name

       Name of creditor and        Name, telephone number   Nature of claim       Indicate if    Amount of claim
       complete mailing address,   and email address of     (for example, trade   claim is
       including zip code          creditor contact         debts, bank loans,    contingent,
                                                            professional          unliquidated   Total Claim (secured   Value of Security   Unsecured claim
                                                            services, and         or disputed    and unsecured)
                                                            government
                                                            contracts)
7.   Linfen Investment             Xuesong Wang             Personal                             $139,860,139.86 $0.00                      $139,860,139.86
     Group Co., Ltd.               +8613835765986           Guarantee
     City Investment               lftzcwb@163.com
     Building
     West Fenhe Road
     Linfen Economic
     Technological
     Development Zone
     Linfen, Shanxi 041000
     CHINA
8. 1Ping An Securities Co.,        Yao Zhang         Loan                                        $178,514,685.32 $39,255,272.72             $139,259,412.60
    0Ltd.                          18600299807
     Room 1105, Building           zhangyao335@pinga
     A, Oriental Media             n.com.cn
     Center No.4 Guanghua
     Road，Chaoyang
     District, Beijing
     CHINA 100026
9. 1Changjiang Securities          Yanfang Hu               Loan                                 $139,860,139.86 $28,108,363.63             $111,751,776.23
    3(Shanghai) Asset              13917839177
     Management Ltd.               huyf@cjsc.com
     ChangJiang Asset
     Management,27F,
     Century Link Tower
     1,No.1198 Century
     Avenue,Pudong New
     District, Shanghai
     CHINA 200122
10. 7Huarong Securities Co.,       Contact 1:         Loan                                       $111,173,426.57 $23,745,090.91             $87,428,335.66
     Ltd.                          Hui Ke
     Beijing Branch 3/F,           18601154168
     Block C, No.8 Financial       kehui@hrsec.com.cn
     Street, Xicheng District,
     Beijing CHINA 100033    Contact 2:
                             Jianing Huang
       Beijing Deheng        18658811166
       (Hangzhou) Law Office huangjn@dehenglaw
       10/F, Huafeng         .com
       International, 200
       Xinye Road, Jianggan
       District, Hangzhou,
       Zhejiang 310020
       CHINA




DOCS_LA:324914.5 46353/001




                                                                   Exhibt A Page 14
         Case 2:18-cv-10255-SJO-MRW
                          Case 19-12220Document
                                         Doc 1 90
                                                Filed
                                                    Filed
                                                      10/14/19
                                                          10/16/19Page
                                                                    Page
                                                                       12 16
                                                                          of 15
                                                                             of 25 Page ID #:862


Debtor      Yueting Jia                                                                Case number (if known)
            Name

       Name of creditor and        Name, telephone number   Nature of claim       Indicate if    Amount of claim
       complete mailing address,   and email address of     (for example, trade   claim is
       including zip code          creditor contact         debts, bank loans,    contingent,
                                                            professional          unliquidated   Total Claim (secured   Value of Security   Unsecured claim
                                                            services, and         or disputed    and unsecured)
                                                            government
                                                            contracts)
11. 1Xizang Jinmeihua              Jun Wang          Loan                                        $81,937,418.00         $0.00               $81,937,418.00
    1Investment Co., Ltd.          Tel: 13927466066  Guarantee
     No.462 Management             Email:
     Committee of Yangda           wangjun@hongzhao.
     Industrial Park in            com
     Duilong Deqing
     District, Lhasa, Tibet,
     851400
12. 8Everbright Xinglong           Contact 1:        Personal                                    $97,902,097.90         $20,417,090.91      $77,485,006.99
     Trust Co., Ltd.               Yuanyuan Chen     Guarantee/
     10F, Financial Street         15001192812       Stock Pledge
     Center Building, No. 9        chenyuanyuan@ebtr
     Financial Street,             ust.com
     Beijing, CHINA
     100032.                       Contact 2:
                                   Zhuo Zhan
     Jilin Jiutai Rural            18946789886
     Commercial Bank               jtnshth2@163.com
     No.2559 Weishan
     Road, Gaoxin District,
     Changchun, Jilin,
     CHINA 130015
13. 1Shanghai Leyu                 YI CHEN                  Loan                  Disputed       $74,211,217.55         $0.00               $74,211,217.55
    6Chuangye Investment           13916863257              Guarantee
     Management Center LP          chenyi@htlcm.com
     2301B Urban
     Headquarters Building,
     168 Tibet Middle Road,
     Huangpu
     District,Shanghai,
     CHINA 200001.
14. 9China Merchants Bank          Youjia Wang      Personal                                     $70,408,163.27         $9,227,636.36       $61,180,526.91
     Co., Ltd. Shanghai            15900914435      Guarantee/
     Chuanbei Branch               wang_yj@cmbchina Stock Pledge
     Room1609，No. 1717,
     North Sichuan Road,
     Hongkou District,
     Shanghai, CHINA
     200080
15. 2Huafu Securities Co.,         Sichen Chen              Loan                                 $69,930,059.93         $13,756,363.63      $56,173,706.30
    4Ltd.                          18621666343
     18F, China Merchants          qyx@hfzq.com.cn
     Bank Tower, No. 1088
     Lujiazui Ring Road,
     Pudong New District,
     Shanghai CHINA
     200120


DOCS_LA:324914.5 46353/001




                                                                   Exhibt A Page 15
         Case 2:18-cv-10255-SJO-MRW
                          Case 19-12220Document
                                         Doc 1 90
                                                Filed
                                                    Filed
                                                      10/14/19
                                                          10/16/19Page
                                                                    Page
                                                                       13 17
                                                                          of 15
                                                                             of 25 Page ID #:863


Debtor      Yueting Jia                                                                Case number (if known)
            Name

       Name of creditor and        Name, telephone number   Nature of claim       Indicate if    Amount of claim
       complete mailing address,   and email address of     (for example, trade   claim is
       including zip code          creditor contact         debts, bank loans,    contingent,
                                                            professional          unliquidated   Total Claim (secured   Value of Security   Unsecured claim
                                                            services, and         or disputed    and unsecured)
                                                            government
                                                            contracts)
16. 1Western Securities Co.,       Ning Liu           Loan                                       $66,223,776.22         $11,581,817.71      $54,641,958.51
    2Ltd                           13909213203
     Room 10000， Building          liuning@xbmail.com
     8, No. 319, Dongxin           .cn
     Street, Xian, Shanxi
     CHINA 710004
17. E-TOWN                         WEI YUAN          Loan                                        $50,000,000.00         $0.00               $50,000,000.00
     INTERNATIONAL                 13801220419       Guarantee
     HOLDING (HONG                 yuanwei@etowncapi
     KONG) CO.,LTD.                tal.com
     23-25 Floors, Block A,
     Yaicheng Wealth
     Center, 22 Ronghua
     Road, Economic and
     Technological
     Development Zone，
     Daxing District, Beijing
     CHINA 100176
18. 2Jiangyin Hailan               YONG TANG                Loan                                 $50,000,000.00         $0.00               $50,000,000.00
    1Investment Holding            13921881766              Guarantee
     Co., Ltd.                     jsfushizi@163.com
     Xinqiao Town, HaiLan
     investment,
     Hailan Garment
     Industry City, Jiangyin,
     Jiangsu, CHINA
     214400
19. 1TWC Group Co., Ltd.           Renjiang Cheng     Loan                        Disputed       $50,000,000.00         $0.00               $50,000,000.00
    9No. 6，Chaowai Street,         Tel: 18001162092   Guarantee
     12 Floors,Block               Email:
     B,Wantong Center,             renjiangc@twcgroup
     Chaoyang District,            .com
     Beijing, CHINA
     100005
20. Huaxin International           Feng Zifeng              Personal                             $55,944,055.94         $8,598,909.09       $47,345,146.85
     Trust Co., Ltd.               Tel: 010-83568281        Guarantee/
     11th Floor Tower B                                     Stock Pledge
     China Huadian
     Building
     No. 2 Xuanwumen Nei
     Street, Xicheng District
     Beijing 100031 CHINA




DOCS_LA:324914.5 46353/001




                                                                   Exhibt A Page 16
Case 2:18-cv-10255-SJO-MRW
                 Case 19-12220Document
                                Doc 1 90
                                       Filed
                                           Filed
                                             10/14/19
                                                 10/16/19Page
                                                           Page
                                                              14 18
                                                                 of 15
                                                                    of 25 Page ID #:864




            14




                                    Exhibt A Page 17
Case 2:18-cv-10255-SJO-MRW
                 Case 19-12220Document
                                Doc 1 90
                                       Filed
                                           Filed
                                             10/14/19
                                                 10/16/19Page
                                                           Page
                                                              15 19
                                                                 of 15
                                                                    of 25 Page ID #:865




     October 14, 2019




                                    Exhibt A Page 18
BANK OFCaseBEIJING 2:18-cv-10255-SJO-MRW
                                   Case 19-12220
                    CO. LTD. (XIANGSHUWAN       Document
                                             BEIJING Doc   1-1
                                                     BAIDING  90 Filed
                                                             NEW   Filed10/14/19
                                                                  CENTURY10/16/19
                                                                           BUS MGT   Page
                                                                                     Page 120ofof
                                                                                        BEIJING 6 25 CULTURE
                                                                                                BAIRUI Page ID #:866
                                                                                                             MEDIA CO, LTD
B)                                           CO                                          12 FLOORS, BLOCK B, WANTONG CENTER
1-1, 1-2, 1-3, BUILDING 1                    BUILDING 3                                  NO. 6, CHAOWAI ST, CHAOYANG DISTRICT
2ND DISTRICT, XUEFU SHUJIAYUAN,              13 COURTYARD NO,WORKERS SADIUM              CHAOYANG DISTRICT
HAIDIAN DISTRICT                             NORTH ROA                                   BEIJING, BEIJING 10005 CHINA
BEIJING, BEIJING 100085 CHINA                CHAOYANG DISTRICT
                                             BEIJING, BEIJING 100000 CHINA

BEIJING BLUE GIANT REAL ESTATE INVEST.     BEIJING CENTURY RUIKE SYSTEM TECH CO          BEIJING CHUANGJIN XINGYE INVESTMENT
12 FLOORS, BLOCK AB                        ROOM 608, 6TH FLOOR, NORTH TOWER              CENT
WANTONG CENTER                             DAHENG TECHNOLOGY BUILDING                    6TH FLOOR, BLOCK B,
NO. 6, CHAOWAI STREET                      NO. 3 SUZHOUS STREET, HAIDIAN DISTRICT        NO.4, EAST WANGJING ROAD,
BEIJING, CHAOYANG DISTRICT 100005          BEIJING, BEIJING CHINA                        CHAOYANG DISTRICT
CHINA                                                                                    BEIJING, BEIJING 100102 CHINA

BEIJING DEHENG (HANGZHOU) LAW OFFICE       BEIJING DONGFANG CHEYUN INFORMATION           BEIJING FORTUNE TIES PROPERTIES CO
10/F HUAFENG INTERNATIONAL                 TECH                                          LTD
200 XINYE ROAD                             ROOM 1123, FLOOR 11                           ROOM 1102, FLOOR 10, BUILDING 3
JINGGAN XINCHENG DISTRICT                  BUILDING 1, NO. 8-1                           105 YAOJIAYUAN ROAD
HANGZHOU, ZHEJIA 310020 CHINA              WEST FOURTH RING RD SOUTH, FENGTAI            CHAOYANG DISTRICT
                                           DIST                                          BEIJING, BEIJING 100000 CHINA
                                           BEIJING, BEIJING 100000 CHINA

BEIJING FORTUNE TIMES PROPERTIES CO.       BEIJING HAIDIAN TECHNOLOGY FINANCIAL          BEIJING HONGCHENG XINTAI PROPERTIES
LTD                                        CAP                                           LTD
SHOP E405-1, FLOOR 0401, BUILDING 3        ROOM 1520 NO.66 RD.                           1501, FLOOR 15, BUILDING 3
13 COURTYARD NO, WORKERS SADIUM            NORTH FOURTH RING ROAD                        105 YAOJIAYUAN ROAD
NORTH RD                                   HAIDIAN DISTRICT                              CHAOYANG DISTRICT
CHAOYANG DISTRICT                          BEIJING, BEIJING 100080 CHINA                 BEIJING, BEIJING 100025 CHINA
BEIJING 100000

BEIJING HUAXING MOBILE ASSET               BEIJING JIAXIN TENGDA INFORMATION             BEIJING SIWEI EQUITY INVESTMENT MGMT
MANAGEMENT                                 CONSUL                                        ROOM 2608,PENGRUN BUILDING,
9 FLOORS, BLOCK B, DERUN BUILDING,         ROOM 1019,10TH FLOOR,BUILDING 1               NO.26 XIAOYUN ROAD,
BUILDING 1, NO. 3 YONGAN DONGLI JIA,       NO. 166 FUSHI ROAD                            CHAOYANG DISTRICT
CHAOYANG DISTRICT                          SHIJINGSHAN DISTRICT                          BEIJING, BEIJING 100016 CHINA
BEIJING, BEIJING 100022 CHINA              BEIJING, BEIJING 100043 CHINA

BEIJING YINGDA CAPITAL MANAGEMENT          BOE TECHNOLOGY (HONG KONG) LTD.               CHANGJIANG SECURITIES ASSET MGT LTD.
CO.,LT                                     8 XIHUAN ZHONG LU                             27F,CENTURY LINK TOWER 1
22 FLOORS                                  YIZHUANG ECONOMIC AND                         NO.1198 CENTURY AVENUE,
WEST TOWER OF GLOBAL FINANCIAL             TECHNOLOGICAL                                 PUDONG NEW DISTRICT
CENTER,                                    DEVELOPMENT ZONE                              SHANGHAI 200122 CHINA
CHAOYANG DISTRICT                          BEIJING, BEIJING 102600 CHINA
BEIJING, BEIJING 100020 CHINA

CHINA CITIC BANK CO., LTD. HEAD OFFICE     CHINA CONSUMER CAPITAL FUND II, L.P.          CHINA EVERGRANDE GROUP
ROOM 1001,10TH FLOOR, BLOCK E,             A303,BLOCK A,ZHONGLIANG PLAZA,                PO BOX 309, UGLAND HOUSE
GLOBAL TRADE CENTER,NO.36 NORTH            8 JIANGUOMEN NEIJIE STREET,                   GRAND CAYMAN KY1-114 CAYMAN ISLANDS
THIRD RING ROAD, DONGCHENG DISTRIC         DONGCHENG DISTRICT
BEIJING, BEIJING 100013 CHINA              BEIJING, BEIJING 100005 CHINA



CHINA MERCHANTS BANK CO., LTD.             CHINA MINSHENG TRUST CO., LTD.                CHINA SOFT GROWING INVEST WUXI
SHANGHAI                                   18TH FLOOR, BLOCK C                           PARTSHP.
CHINA MERCHANTS BANK ROOM 1609             MINSHENG FINANCIAL CENTER, 28                 ROOM 1612,YINGU BUILDING
NO. 1717, NORTH SICHUAN ROAD,              JIANGUOME INNER STREET, DONGHCENG             NO.9,WEST NORTH FOURTH RING ROAD,
HONGKOU DISTRICT,                          DIST                                          HAIDIAN DISTRICT
SHANGHAI, SHANGHAI 200080 CHINA            BEIJING 100005 CHINA                          BEIJING, BEIJING 100190 CHINA

CHINA ZHESHANG BANK CO., LTD. BEIJING      CHONGQING STRATEGIC EMERGING                  CHONGQING YINGFEI HENGXIN INVEST MGT
ROOM 5701,BLOCK B,                         INDUSTRY LE                                   FFC 2812
CHINA WORLD TRADE CENTER TOWER III,        16,BLOCK B1,TUXING,                           NO. 1 FORTUNE AVENUE
NO.1 JIANGUOMENWAI STREET,CHAOYANG         NO.92 XINGGUANG ROAD,                         YUBEI DISTRICT
DISTR                                      NEW NORTHERN DISTRICT                         CHONGQING, CHONGQING 401120 CHINA
BEIJING, BEIJING 100020 CHINA              CHONGQING, CHONGQING 401121 CHINA

DENTONS LLP                                E-TOWN INTERNATIONAL HOLDING(HONG             EVERBRIGHT XINGLONG TRUST CO., LTD.
ATTN: DANIEL G. MORRIS/WILLIAM OBRIEN      KONG)CO LTD                                   10F,
1900 K STREET NW                           23-25 FLOORS, BLOCK A,YAICHENG WEALTH         FINANCIAL STREET CENTER BUILDING,
WASHINGTON, DC 20006                       22 RONGHUA ROAD, ECONOMIC AND                 NO.9 FINANCIAL STREET
                                           TECHNOLOGICAL                                 BEIJING, BEIJING 100032 CHINA
                                           DEVELOPMENT ZONE DAXING DISTRICT
                                           BEIJING, BEIJING 100176 CHINA




                                                      Exhibt A Page 19
       Case
FRANCHISE  TAX2:18-cv-10255-SJO-MRW
              BOARD          Case 19-12220Document
                                       GUOTAI  Doc 1-1
                                               JUNAN   90 Filed
                                                            Filed
                                                     SECURITIES  10/14/19
                                                                  10/16/19
                                                                CO., LTD       Page
                                                                               Page 221ofBANK
                                                                                  HAIXIA of
                                                                                          6 25OF FUJIAN
                                                                                                 Page ID #:867
BANKRUPTCY SECTION MS: A-340           16F,NO.650,                                358 JIANGBIN MIDDLE AVENUE
PO BOX 2952                            HANKOU ROAD,                               TAIJING DISTRICT
SACRAMENTO, CA 95812-2952              HUANGPU DISTRICT                           FUZHOU, FUJIAN 350009
                                       SHANGHAI, SHANGHAI 200001 CHINA            CHINA



HANS SAN JOSE HOSPITALITY              HANS SAN JOSE HOSPITALITY                  HONG LIU
3953 NORTH 1ST STREET                  420 MADISON AVENUE                         ROOM 2256, BUILDING 1, ZONE 2
SAN JOSE, CA 95134                     SUITE 500                                  86 BEIYUAN ROAD,
                                       NEW YORK, NY 10017                         CHAOYANG DISTRICT
                                                                                  BEIJING, BEIJING 100101 CHINA



HONGHU DA                              HUAFU SECURITIES CO., LTD.                 HUARONG SECURITIES CO., LTD.
NO.18                                  18F,CHINA MERCHANTS BANK TOWER,            BEIJING BRANCH 3/F, BLOCK C,
HAIAN ZHONGBA, SOUTH ROAD              NO.1088 LUJIAZUI RING ROAD,                NO.8 FINANCIAL STREET, XICHENG DISTRICT
NANTONG, JIANGSU                       PUDONG NEW DISTRICT                        BEIJING, BEIJING 100033
226699 CHINA                           SHANGHAI, SHANGHAI 200120 CHINA            CHINA



HUAXIA LIFE INSURANCE CO. LTD.         HUAXIN INTERNATIONAL TRUST CO., LTD.       HUITIAN NETWORK TECHNOLOGY CO., LTD.
NO. 2ZENNG1 SHUILAN ROAD               11TH FLOOR, TOWER B                        NO.19, JIUZHONG ROAD,
CENTRAL BUSINESS DISTRICT              CHINA HUADIAN BUILDING                     JIUGONG TOWN
BINHAI NEW DISTRICT                    NO. 2 XUANWUMEN NEI STREET, XICHENG        DAXING DISTRICT
TIANJIN 300457 CHINA                   DIST                                       BEIJING, BEIJING 102600 CHINA
                                       BEIJING, BEIJING 100031 CHINA

HUITIAN NETWORK TECHNOLOGY CO., LTD.   HUIZHOU SPEED & SECOND CURVE               INTERNAL REVENUE SERVICE
ROOM 209, NO. 1 XUXINZHUANG STREET     CAPITAL MGT                                PO BOX 7346
SOAGZHUANG TOWN                        HONGXITAI 8-1008,                          PHILADELPHIA, PA 19101-7346
TONGZHOU DISTRICT                      SECOND STREET,SUN PALACE,
BEIJING 101119 CHINA                   CHAOYANG DISTRICT
                                       BEIJING, BEIJING 100028 CHINA

JIANGSU HONGTU VENTURE CAPITAL         JIANGYIN HAILAN INVESTMENT HOLDING         JIAXING HAIWEN INVESTMENT
MANAGEMENT CO LTD                      CO.,                                       PARTNERSHIP (L
7TH FLOOR, BLOCK D, QIAOFU             HAILAN INVESTMENT,                         A10F,LIANGMAMINGJU
FANGCAODI,NO. 9 DONGDAQIAO ROAD,       HAILAN GARMENT INDUSTRY CITY, XINQIAO      36 LIANGMAQIAO ROAD,
CHAOYANG DISTRICT                      TO                                         CHAOYANG DISTRICT
BEIJING, BEIJING 100020 CHINA          JIANGYIN, JIANGSU 214400                   BEIJING, BEIJING 00125 CHINA
                                       CHINA

JILIN JIUTAI RURAL COMMERCIAL BANK     JINAN RUI SI LE ENTERPRISE MANAGEMENT      JINHUA ZUMO NETWORK TECHNOLOGY
NO. 2559 WEISHAN ROAD                  CO                                         CO., LTD.
GAOXIN DISTRICT                        BUILDING A3, BUILDING 18,                  4 FLOORS,BUILDING 20
CHANGCHUN, JILIN 130015                ZHONGRUN CENTURY PLAZA, 13777              HUIYIN MINGZUN,599 LANE,
CHINA                                  JINGSHI RO                                 YUNLING EAST ROAD, PUTUO DISTRICT
                                       LIXIA DISTRICT                             SHANGHAI, SHANGHAI 200062 CHINA
                                       JINAN, SHANDONG 250000 CHINA

JUSTIN C. HSIANG                       KANSAS DEPT OF REVENUE                     KANSAS DEPT OF REVENUE
LAW OFFICE OF JUSTIN C. HSIANG         120 SE 10TH AVE                            ATTN: BANKRUPTCY UNIT
5 THIRD STREET                         TOPEKA, KS 66612                           CIVIL TAX ENFORCEMENT
SUITE 1100                                                                        P.O. BOX 12005
SAN FRANCISCO, CA 94103-3212                                                      TOPEKA, KS 66601



KOBRE AND KIM LLP                      KOBRE AND KIM LLP                          KOBRE AND KIM LLP
ATTN: CALVIN K KOO                     ATTN: CHRISTOPHER COGBURN                  ATTN: DANIEL ZAHHER/MICHAEL K. NG
ICBC TOWER 6TH FLOOR                   800 THIRD AVENUE                           150 CALIFORNIA ST
3 GARDEN ROAD                          NEW YORK, NY 10022                         19TH FLOOR
CENTRAL HONG KONG CHINA                                                           SAN FRANCISCO, CA 94111



KOBRE AND KIM LLP                      LA COUNTY TAX COLLECTOR                    LATHAM & WATKINS LLP
ATTN: JOHN HAN                         PO BOX 54110                               10250 CONSTELLATION BOULEVARD,
ICB TOWER 6TH FLOOR                    LOS ANGELES, CA 90054                      SUITE 1100
3 GARDEN ROAD                                                                     LOS ANGELES, CA 90067
CENTRAL HONG KONG CHINA




                                                 Exhibt A Page 20
        Case(BEIJING)
LE HOLDINGS    2:18-cv-10255-SJO-MRW
                      CO. LTD Case 19-12220Document
                                        LEAN     Doc 1-1
                                              YINGYUN     90 Filed
                                                               Filed
                                                       (TIANJIN)    10/14/19
                                                                      10/16/19
                                                                 CULTURE         Page
                                                                                 Page 322
                                                                                    LEPU of of
                                                                                            6 25 (TIANJIN)
                                                                                         YINGTIAN Page ID #:868
ROOM 1102, FLOOR 10, BLDG. 3            COMMUNICATION LIMITED PARTNERSHIP           CULTURE COMMUNICATION LTD
105 YAOJIAYUAN ROAD                     ROOM 204-366, CHUANGZHI BUILDING            PARTNERSHIP
CHAOYANG DISTRICT                       NO. 482, ANIMATION MIDDLE ROAD              ROOM 204-367 CHUANGZHI BUILDING
BEIJING, BEIJING 100025 CHINA           TIANJIN, TIANJIN 300000 CHINA               NO. 482, ANIMATION MIDDLE ROAD
                                                                                    TIANJIN, TIANJIN 300000 CHINA

LESAI MOBILE (BEIJING) CO LTD            LESAI MOBILE HK LIMITED                    LESHI INTERNET INFORMATION &
1001, FLOOR 9, BUILDING 3                UNIT 06, 3/F BONHAM TRADE CENTER           TECHNOLOGY
105 YAOJIAYUN ROAD                       50 BONHAM STRAND                           CORP., BEIJING CHINA
CHAOYANG DISTRICT                        SHEUNG WAN 999077 HONG KONG                BUILDING 3, 105 YAOJIAYUAN RAOD
BEIJING 100025 CHINA                                                                CHAOYANG DISTRICT
                                                                                    BEIJING 100025 CHINA

LESHI MOBILE INTELLIGENT INFO            LESHI ZHIXIN ELECTRONIC TECHNOLOGY         LETV FILM (BEIJING) CO., LTD.
TECHNOLOGY                               (TIANJIN) CO., LTD.                        ROOM 1002, BUILDING A,
NO. 1, LINKONG 2ND ROAD,                 201-427, 2ND FLOOR, B1 DISTRICT            NO.9 EAST FENGXIANG STREET,
NORTH WENHUAYING VILLAGE                 ANIMATION BLD, NO. 126                     YANGSONG TOWN, HUAIROU DISTRICT
GAOLIYING TOWN, SHUNYI DISTRICT          ANIME MEIDDLE ROA, TIAJIN ECO-CITY         BEIJING, BEIJING 101499 CHINA
BEIJING, BEIJNG 101399 CHINA             CHINA

LETV SPORTS CULTURE INDUSTRY             LEVIEW MOBILE HK LIMITED                   LEWIS & LLEWELLYN LLP
DEVELOPMENT                              NO. 1, LINKONG 2ND ROAD,                   505 MONTGOMERY STREET,
1102, FLOOR 10, BUILDING 3               NORTH WENHUAYING VILLAGE                   SUITE 1300
105 YAOJIAYUAN RD                        GAOLIYING TOWN, SHUNYI DISTRICT            SAN FRANCISCO, CA 94111
CHAOYANG DISTRICT                        BEIJING, BEIJING 101399 CHINA
BEIJING, BEIJING 100025 CHINA

LEZHENG RONGTONG (TIANJIN) CULTURE       LIJIE YANG                                 LIN TOU
COMMUNICATION LP                         4-11B
ROOM 204-367, CHUANGZHI BUILDING         CHAOYANG PARK
NO. 482, ANIMATION MIDDLE ROAD           CHAOYANG DISTRICT
TIANJIN, TIANJIN 300000 CHINA            BEIJING, BEIJING 100005 CHINA



LINFEN INVESTMENT GROUP CO. LTD          MACROLINK GROUP HOLDINGS CO., LTD.         MACROLINK GROUP HOLDINGS CO., LTD.
CITY INVESTMENT BUILDING                 10TH FLOOR MACROLINK GROUP HQ BLDG         17F,XINHUALIAN BUILDING,
WEST FENHE ROAD                          TAIHUN TOWN, GOVERNMENT STREET             NO.18,DAJIAJIAYUAN,DONGSIHUAN
LINFEN ECONOMIC/TECHNOLOGICAL DEV        TONGZHOU DISTRICT                          MIDDLE ROAD, CHAOYANG DISTRICT
ZONE                                     BEIJING 101116 CHINA                       BEIJING, BEIJING 100025 CHINA
SHANXI, LINFEN 041000 CHINA

MARVEL BEST TECHNOLOGY LIMITED           MARVEL BEST TECHNOLOGY LIMITED             MENGWU
MINHUA INDUSTRIAL                        SHA TIN                                    NO. 36, 36 SHUNWANG STREE, XINCHENG
CITY OFFICE BUILDING                     KWEI TEI STREET                            TOWN
LONGSHAN ROAD, DAYA BAY                  FO TAN 10-14                               HENGQU COUNTY
NEW TERRITORIES, HONG KONG 999077        NEW TERRITORIES, HONGKONG 999077           YUNGCHENG
                                         CHINA                                      SHANXI 043700 CHINA

NANJING DEJIN INVESTMENT MANAGEMENT      NANJING KAEN INDUSTRY AND TRADE CO.,       NELSON WILSON GOODELL
CO.                                      LTD                                        THE GOODELL LAW FIRM
23 FLR OF ATTACHED BUILDING ZIFENG       NO.11                                      5 THIRD STREET
BANK                                     YONGLE ROAD, QINHUAI DISTRICT              SUITE 1100
ZHONGSHAN NORTH ROAD, GULOU              NANJING, JIANGSU 210022                    SAN FRANCISCO, CA 94103-3212
DISTRICT                                 CHINA
NANJING, JIANGSU 210000
CHINA

NINGBO HANGZHOU BAY NEW AREA LERAN       OCEAN VIEW DRIVE INC.                      O-FILM GLOBAL (HK) TRADING LIMITED &
INVES                                    7 MARGUERITE DRIVE                         NANCHANG O-FILM PHOTOELECTRIC TECH
105 YAOJIAYUAN ROAD,                     RANCHO PALOS VERDES, CA 90275              CO
LERONG BUILDING,                                                                    13TH FLOOR, CHINA MERCHANTS PLAZA
CHAOYANG DISTRICT                                                                   NO. 1008 WANGHAI ROAD, NANSHAN
BEIJING, BEIJING 100123 CHINA                                                       DISTRICT
                                                                                    SHENZHEN, GUANGDON 518000 CHINA

ORIENT SECURITIES CO., LTD.              ORIENTAL LIGHT CONSULTING LIMITED          PACIFIC TECHNOLOGY HOLDING LLC
7TH FLOOR, ORIENT SECURITIES BUILDING,   ROOM 1102, BLOCK C,BUILDING 7              30037 AVENIDA ESPLENDIDA
118 WAIMA ROAD, HUANGPU DISTRICT         NO.1872,BALIZHUANG BEILI PARK              RANCHO PALOS VERDES, CA 90275
SECURITIES FINANCE BUSINESS              CHAOYANG DISTRICT
HEADQUARTERS                             BEIJING, BEIJING CHINA 100028 CHINA
SHANGHAI, SHANGHAI 200010 CHINA




                                                    Exhibt A Page 21
        Case
PAUL DAVID    2:18-cv-10255-SJO-MRW
           MURPHY           Case 19-12220
                                      PENGDocument
                                               Doc 1-190 Filed
                                             SHI            Filed10/14/19
                                                                   10/16/19     Page
                                                                                Page  423
                                                                                   PING of
                                                                                        ANof
                                                                                           6BANK
                                                                                              25 CO.
                                                                                                  Page
                                                                                                     LTD. - ID #:869
                                                                                                             SHENZHEN
MURPHY ROSEN LLP                      ROOM 1701, UNIT 1, FLOOR 7                    BRANCH
100 WILSHIRE BLVD.                    JINTI INTERNATIONAL GARDEN                    THIRD FLOOR, NANTOU SUB-BRANCH
SUITE 1300                            91 JIANGUO ROAD, CHAOYANG DISTRICT            PING AN BANK, DEVELOPMENT BUILDING
SANTA MONICA, CA 90401-1191           BEIJING, BEIJING 10020 CHINA                  NO. 171 TAOYUAN ROAD, NANSHAN
                                                                                    SHENZHEN, GANGDONG CHINA

PING AN BANK CO., LTD. BEIJING BRANCH   PING AN SECURITIES CO., LTD                 PING AN SECURITIES CO., LTD.
ROOM 1105,BUILDING A,                   ROOM 1105, BUILDING A                       63F, PING AN FINANCIAL CENTER,
ORIENTAL MEDIA CENTER NO.4 GUANGHUA     ORIENTAL MEDIA CENTER                       5033 YITIAN ROAD,
ROAD                                    NO.4 GUANGHUA ROAD CHAOYANG                 FUTIAN DISTRICT
CHAOYANG DISTRICT                       DISTRICT                                    SHENZHEN, GANGDONG 518017 CHINA
BEIJING, BEIJING 100026 CHINA           BEIJING, BEIJING 100026 CHINA

QC INVESTMENT LTD.                      QINGDAO HUANGHAI PHARMACEUTICAL             QUANZHOU DINGS INVESTMENT
27 FLOOR,JIAJIE INTERNATIONAL PLAZA,    FOOTBALL                                    MANAGEMENT CO
NO.1717 NORTH SICHUAN ROAD,             GUOXIN STADIUM,                             8 FLOORS,361 BLDG, 157 & 159 DUNLING RD
HONGKOU DISTRICT                        NO.3 YINCHUAN EAST ROAD, LAOSHAN            HULI HIGH-TECH PARK,HULI DISTRICT
SHANGHAI, SHANGHAI 200085 CHINA         DISTRIC                                     XIAMEN, FUJIAN 361015
                                        QINGDAO, SHANDONG 266035                    CHINA
                                        CHINA

SANPOWER (HONG KONG) COMPANY            SANYA SHUGUANG REAL ESTATE DEV CO           SHANGHAI BIAOPU INVESTMENT
LIMITED                                 LTD                                         MANAGEMENT CO
SANPOWER GROUP                          2ND FLOOR, BUILDING 2                       ROOM 1107
NO. 68 SOFTWARE AVENUE, YUHUATAI        JIABAO GARDEN, 98 FENGHUANG ROAD            NO.58 CHANGLIU ROAD,
DISTRIC                                 SANYA                                       PUDONG NEW DISTRICT
NANJING, JIANGSU 210012                 HAINAN 572005 CHINA                         SHANGHAI, SHANGHAI 200135 CHINA
CHINA

SHANGHAI CHUNHUA JINGLI INVESTMENT      SHANGHAI HAIYUE INVESTMENT                  SHANGHAI JUNYING ASSET MGT PARTNERS
CENTER                                  MANAGEMENT CO                               ROOM 905,LIANGYOU BUILDING,
48TH FLOOR, TOWER A                     19 FLOOR 1901,BLOCK C,                      NO.618,SHANGCHENG ROAD,
INTERNATIONAL TRADE BUILDING            CAIZHI BUILDING,18 ZHONGGUANCUN EAST        PUDONG NEW AREA
NO. 1 JIANGUOMENWAI STREET              ROA                                         SHANGHAI, SHANGHAI 200120 CHINA
BEIJING, BEIJING 100020 CHINA           HAIDIAN DISTRICT
                                        BEIJING, BEIJING 100190 CHINA

SHANGHAI LAN CAI ASSET MANAGEMENT       SHANGHAI LAN CAI ASSET MANAGEMENT           SHANGHAI LEYU CHUANGYE INVESTMENT
CO., L                                  12 FLOORS BLOCK AB                          MANAGE
NO.329,BLOCK B,NO.28,                   WANTONG CENTER                              2301B URBAN HEADQUARTERS BUILDING,
XINJIEKOUWAI STREET,                    NO. 6, CHAOWAI STREET                       168 TIBET MIDDLE ROAD,
XICHENG DISTRICT                        BEIJING, BEIJING 100005 CHINA               HUANGPU DISTRICT
BEIJING 100088 CHINA                                                                SHANGHAI, SHANGHAI 200001 CHINA

SHANGHAI LEYU INVESTMENT CENTER (LP)    SHANGHAI QICHENGYUEMING INVT                SHENZHEN JINCHENG COMMER.
29F,NO.6,LANE 2,                        PARTNERSHIP                                 FACTORING CO.
WEIFANG WEST ROAD,                      DENTONS US LLP                              12 FLOORS, BLOCK AB
PUDONG NEW DISTRICT                     ATTN: JAE K. PARK                           WANTONG CENTER
SHANGHAI, SHANGHAI 200122 CHINA         601 SOUTH FIGUEROA STREET, SUITE 2500       NO. 6, SHAOWAI STREET, CHAOYANG
                                        LOS ANGELES, CA 90017                       DISTRICT
                                                                                    CHAOYAN DISTRICT, BEIJING 100005 CHINA

SHENZHEN JINCHENG COMMERC.              SHENZHEN LESHI XINGENVERTICAL               SHENZHEN LETV XINGEN M&A FUND INVEST
FACTORING CO                            INTEGRATIO                                  MGT
ROOM 201,BUILDING A, NO.1 QIANWAN 1ST   S125,1ST FLOOR,                             S125, YANSHA CENTER OFFICE BUILDING
RO                                      YANSHA CENTER OFFICE BUILDING,              NO. 50 LIANGMAQIO ROAD
QIANHAI SHENZHEN-HONG KONG              50 LIANGMAQIAO ROAD, CHAOYANG               CHAOYANG DISTRICT
COOPERATION Z                           DISTRICT                                    BEIJIING 100000 CHINA
SHENZHEN, GUANGDONG 518054              BEIJING, BEIJING 100125 CHINA
CHINA

SHENZHEN LETV XINGEN NO.1 INVEST MGT    SHENZHEN QIANHAI ANXING                     SHENZHEN WINZHONGTONG NON-
S125, YANSHA CENTER OFFICE BUILDING     ASSET MANAGEMENT CO                         FINANCING GUAR
NO. 50 LIANGMAQIO ROAD                  ROOM 201, BUILDING A, NO. 1                 7F GUORUN COMMERCIAL PLAZA B
CHAOYANG DISTRICT                       QIANWAN FIRST ROAD, QIANHAI                 NO.46 SOUTH ROAD OF WEST 4TH RING,
BEIJIING 100000 CHINA                   SHENZHEN-HONG KONG COOPERATION              FENGTAI DISTRICT
                                        ZONE                                        BEIJING, BEIJING 100858 CHINA

SHENZHEN YINGDA CAPITAL MANAGEMENT      SICHUAN XUNLING TECHNOLOGY CO. LTD.         SMART KING LTD.
CO.,                                    NO. 138, JIALING JIANGXI ROAD               18455 S FIGUEROA STREET
22ND FLOOR, WEST TOWER,                 DEYANG                                      GARDENA, CA 90248
WORLD FINANCIAL CENTER,                 SICHUAN 618000
CHAOYANG DISTRICT                       CHINA
BEIJING, BEIJING 100020 CHINA




                                                  Exhibt A Page 22
       Case 2:18-cv-10255-SJO-MRW
SMART TECHNOLOGY           Case 19-12220
                 HOLDINGS LTD.           Document
                                             DocASSET
                                     SUNFLOWER      1-190MANAGEMENT
                                                          Filed
                                                           Filed10/14/19
                                                                 10/16/19          Page
                                                                                   Page 524
                                                                                          ofTALENT
                                                                                      SWIFT  of
                                                                                             6 25 INVESTMENTS
                                                                                                    Page ID #:870
                                                                                                              LIMITED
                                     (JIAXING) CO. LTD.                               17 FLOORS,BLOCK B,RONGKE
                                     ROOM 402, NO. 2176 FANGGONG ROAD                 INFORMATION CEN
                                     NANHU DISTRICT, JIAXING                          NO.2 SOUTH ROAD,ACADEMY OF SCIENCES
                                     ZEHJIANG PROVINCE CHINA                          HAIDIAN DISTRICT
                                                                                      BEIJING, BEIJING 100080 CHINA

THE GOODELL LAW FIRM                     TIANJIN NORD INVESTMENT CO., LTD.            TWC GROUP CO., LTD.
5 THIRD STREET                           9TH FLOOR, BLOCK B,                          12 FLOORS,BLOCK AB
SUITE 1100                               FENGMING INTERNATIONAL BUILDING,             WANTONG CENTER
SAN FRANCISCO, CA 94103                  XICHENG DISTRICT                             NO 6, CHAOWAI STREET
                                         BEIJING, BEIJING 100034 CHINA                CHAOYANG DISTRICT, BEIJING 100005
                                                                                      CHINA

WALKER STEVENS CANNOM LLP                WARM TIME INC.                               WEI GAN
ATTN: AMANDA WALKER/BETHANY              30037 AVENIDA ESPLENDIDA                     BUILDING 21, NO. 162, DATIANKAN STREET
STEVENS                                  RANCHO PALOS VERDES, CA 90275                JINJIAN DISTRICT, CHENGDU
500 MOLIN ST.                                                                         SICHUAN
SUITE 118                                                                             610065 CHINA
LOS ANGELES, CA 90013

WEI GAN                                  WEIDONG ZHU                                  WEIHUA QIU
NO. 1 20TH FLOOR                         ROOM 1005                                    ROOM 1001,10 FLOORS,BLOCK 1,
BUILDING 21, NO. 162, DATIANKAN STREET   450 CAOYANG ROAD,                            INDIGO NO.20 JIUXIANQIAO ROAD
JINJIAN DISTRICT, CHENGDU                PUTUO DISTRICT                               CHAOYANG DISTRICT
SICHUAN 610065 CHINA                     SHANGHAI, SHANGHAI 200063 CHINA              BEIJING, BEIJING 100016 CHINA



WELLS FARGO BANK                         WESTERN SECURITIES CO., LTD                  WESTERN SECURITIES CO., LTD
1404 SARTORI AVE                         ROOM 10000 BUILDING 8,                       ROOM 10000 BUILDING 8,
TORRANCE, CA 90501                       NO.319,DONGXIN STREET                        NO.319,DONGXIN STREET
                                         XINCHENG DISTRICT                            XINCHENG DISTRICT
                                         XIAN, SHANXI 710004 CHINA                    XIAN, SHANXI 710004, CHINA



WUHAN CREDIT LOAN CO., LTD.              WUXI LEYIKE ELECTRIC VEHICLE                 WUXI PULEYONGHUI INVESTMENT
10TH FLOOR, WEIYE BUILDING,              INVESTMENT                                   ENTERPRISE
XINHUA ROAD,                             D1605 TALENT APARTMENT,                      D1605 TALENT APARTMENT,
JIANGHAN DISTRICT                        NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT      NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT
WUHAN, HUBEI 430022 CHINA                NANJING, JIANGSU 211500                      NANJING, JIANGSU 211500
                                         CHINA                                        CHINA

XIAMEN OCTUPUS INT. NETWORK TECH         XIAMEN ZEJIN FANGFU INVESTMENT               XINYU DINGFENG YINGTONG INVESTMENT
ROOM 2005                                PARTNERSH                                    MANAG
303 HOUKENG HOUSHE, HULI DISTRICT        ROOM 312,BUILDING 4, LONGSHAN                NO.9,CHAZI HUTONG,
XIAMEN, FUJIAN 361015                    WENCHUANG                                    EAST DIANMEN STREET,
CHINA                                    PARK,NO.84 LONGSHAN SOUTH RD, SIMING         DONGCHENG DISTRICT
                                         DIS                                          BEIJING, BEIJING 100005 CHINA
                                         XIAMEN, FUJIAN 361009
                                         CHINA

XIZANG JINMEIHUA INVESTMENT CO., LTD.    YONGQIANG YANG                               YONGQIANG YANG
NO.462 MANAGEMENT COMMITTEE              301 UNIT 3, BUILDING 5                       FLOOR 16, BUILDING 3
OF YANGDA INDUSTRIAL PARK,               YANGGUANG SHANGDONG                          105 YAOJIAYUAN ROAD
DUILONG DEQING DISTRICT                  DONGSIHUAN NORTH ROAD, CHAOYANG              CHAOYANG DISTRICT
LHASA, TIBET 851400                      DISTRICT                                     BEIJING, BEIJING 100025 CHINA
                                         BEIJING, BEIJING 100005 CHINA

YUANXIN XU                               YUEFANG JIA                                  YUEMIN JIA
ROOM 601, NO.105 BUILDING,               ROOM 302, BUILDING 5                         ROOM 501,UNIT 3,BUILDING 1
WEST LIZE GARDEN DISTRICT,               YI NO. 36 DONGZHIMENWAI STREET               NO,21 STUI TA STREET,
CHAOYANG DISTRICT                        DONGCHENG DISTRICT                           YAODU DISTRICT, LINFEN
BEIJING, BEIJING 100102 CHINA            BEIJING, BEIJING 100000 CHINA                SHANXI 41099 CHINA



YUENIM JIA                               ZHEJIANG ZHONGTAI CHUANGZHAN                 ZHIJIAN DONG
105 YAOJIAYUAN ROAD                      ENTERPRISE                                   1102, ANAYA CITY MANSION
CHAOYANG DISTRICT                        29TH FLOOR, BLOCK T1,                        BEIWA ROAD
BEIJING, BEIJING 100025                  WANGJING POLY INTERNATIONAL PLAZA,           HAIDIAN DISTRICT
CHINA                                    CHAOYANG DISTRICT                            BEIJING, BEIJING 100048 CHINA
                                         BEIJING, BEIJING 100102 CHINA




                                                   Exhibt A Page 23
ZHONGTAICase    2:18-cv-10255-SJO-MRW
           VENTURE             Case 19-12220
                    CAPITAL (SHENZHEN)       Document
                                                 Doc(TIANJIN)
                                         ZHONGYING     1-190 Filed
                                                                Filed10/14/19
                                                              SUPPLY  10/16/19
                                                                      CHAIN MGMT   Page
                                                                                   Page 625
                                                                                          ofof
                                                                                      ZHUHAI 6 25 Page
                                                                                             RONGLE EQUITY ID #:871 LP
                                                                                                           INVESTMENT
CO.                                      41 FLOORS                                    C603 GLOBAL FINANCIAL CENTER, NO. 1
5 FLOORS,PACIFIC INSURANCE BUILDING      GLOBAL FINANCIAL CENTER                      XUANWUMEN WAI STREET
28 FENGSHENG HUTONG,                     HEPING DISTRICT                              BEIJING, BEIJING 10000
TAIPING BRIDGE STREET, XICHENG           TIANJIN, TIANJIN 300020 CHINA                CHINA
DISTRICT
BEIJING, BEIJING 100034 CHINA



  China Evergrande Group
  35/F, Excellent Houhai Financial Center
  No. 1126 Hyde Road, Nanshan District
  Shenzhen, China, 51805


  Jianjun Peng
  35/F, Excellent Houhai Financial Center
  No. 1126 Hyde Road, Nanshan District
  Shenzhen, China, 51805




                                                    Exhibt A Page 24
